Citation Nr: 1031501	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  99-19 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for right 
foot disability.

2.  Entitlement to a rating in excess of 30 percent for left foot 
disability.

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1945 to February 
1947.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a July 2002 rating decision in which the RO, inter alia, denied 
the Veteran's claims for ratings in excess of 30 percent for 
right foot disability and for left foot disability (to include 
bilateral pes planus, hallux valgus, metatarsalgia, corns, 
calluses, bunions, plantar fasciitis, degenerative changes mid-
dorsal foot, and calcaneal spurs), as well as denied a claim for 
a TDIU.  In September 2002, the Veteran filed a notice of 
disagreement (NOD).  The RO issued a statement of the case (SOC) 
in September 2003; and the Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) in 
October 2003.

In February 2003, the Veteran testified during a hearing before 
RO personnel; a transcript of that hearing is of record.

In March 2006, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a transcript 
of that hearing is also of record.

In May 2006, the undersigned granted the motion of the Veteran's 
representative to advance this appeal on the Board's docket, 
pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2009).

In June 2006, the Board remanded these matters to the RO (via the 
Appeals Management Center (AMC), in Washington, D.C.), for 
additional notice and development, including a VA examination.  
After accomplishing some of the requested action, the AMC 
continued the denial of the claims on appeal (as reflected in an 
April 2009 supplemental SOC (SSOC)) and returned these matters to 
the Board for further appellate consideration.

In May 2009, the Board again remanded these matters to the RO, 
via the AMC, for further action, to include scheduling the 
Veteran for a requested hearing before RO personnel (initially 
requested in July 2005).  The RO notified the Veteran that the 
requested hearing had been scheduled for a date in October 2009; 
however, in September 2009, the Veteran cancelled his hearing 
request.  After completing other requested actions, the RO 
continued the denial of the claims on appeal (as reflected in an 
August 2009 and October 2009 SSOCs) and returned these matters to 
the Board for further appellate consideration.

As a final preliminary matter, the Board notes that in August 
2009 correspondence the Veteran raised the issue for service 
connection for blindness of the right eye.  It does not appear 
that the August 2009 claim for service connection for blindness 
of the right eye has yet been addressed by the RO.  As such, this 
matter is not properly before the Board, and is thus referred to 
the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.  

2.  Pertinent to the April 2002 claim for increase, the primary 
symptoms associated with the Veteran's right foot have been 
chronic pain and tenderness; loss of use of the right foot, or 
other significant impairment, has not been shown.

3.  Pertinent to the April 2002 claim for increase, the primary 
symptoms associated with the Veteran's left foot have been 
chronic pain and tenderness; loss of use of the right foot, or 
other significant impairment, has not been shown.

4.  The Veteran has been granted service connection for left foot 
disability (rated as 30 percent disabling), right foot disability 
(rated as 30 percent disabling), varicose veins of the right leg, 
associated with right foot disability (rated as 20 percent 
disabling), and varicose veins of the left leg, associated with 
left foot disability (rated as 20 percent disabling.  His 
combined rating is 80 percent.

5.  The Veteran's service-connected disabilities of both lower 
extremities meet the percentage requirements for the award of a 
TDIU; however, the weight of the medical opinion and other 
evidence indicates that that these disabilities do not prevent 
him from obtaining or retaining substantially gainful employment. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for right 
foot disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 
4.3, 4.7, 4.71a, Diagnostic Code 5276-5284 (2009).

2.  The criteria for a rating in excess of 30 percent for left 
foot disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 
4.3, 4.7, 4.71a, Diagnostic Code 5276-5284 (2009).

3.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.18, 4.19 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this appeal, in a June 2003 post-rating letter, the RO 
provided notice to the Veteran explaining what information and 
evidence was needed to substantiate each claim, what information 
and evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  An October 
2006 letter provided the Veteran with information pertaining to 
the assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  The September 2003 SOC and the 
April 2009 SSOC set forth the pertinent rating criteria for 
evaluating disabilities of the feet (the form of which suffices, 
in part, for Dingess/Hartman).

After issuance of the above-mentioned notice, and opportunity for 
the Veteran to respond, the September 2003 SOC and May 2005, 
April 2009, August 2009, and October 2009 SSOCs reflect 
readjudication of the claims.  Hence, the Veteran is not shown to 
be prejudiced by the timing of this notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters on appeal.  Pertinent medical evidence associated 
with the claims file consists of service, VA, and private 
treatment records, and the reports of June 2002 and February 2007 
VA examinations.  Also of record and considered in connection 
with the appeal are the transcripts of the Veteran's RO hearings, 
as well as various written statements provided by the Veteran, 
and by his representative, on his behalf.  The Board also finds 
that no additional RO action to further develop the record in 
connection with either claim is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence needed 
to substantiate the claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with any of these claims.  Consequently, 
any error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matters herein decided, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A.  Increased ratings

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation.  Hart v. 
Mansfield, 21 Vet. App. 505, 509-10 (2007).   Hence, the 
following analysis is undertaken with consideration that staged 
ratings may be warranted for either or both disabilities under 
consideration.

Historically, the RO granted service connection for bilateral pes 
planus and hallux valgus with corns, calluses, and metatarsalgia, 
and assigned a 10 percent rating, effective October 6, 1959.  In 
February 1991, the Veteran requested an increased rating.  
Subsequently, the RO recharacterized the Veteran's bilateral 
disability as involving distinct disabilities of the right and 
left foot (each to include planus, hallux valgus, corns, bunions, 
calluses, plantar fasciitis, metatarsalgia, heel tendonitis, 
degenerative changes mid-dorsal foot, and calcaneal spurs), and 
assigned a 30 percent rating for each foot, effective February 
12, 1991.  The Veteran filed the current claim for increased 
ratings in April 2002.

The ratings for the Veteran's right and left foot disabilities 
have been assigned under Diagnostic Codes 5276-5284, for rating 
impairment of acquired flatfoot and other foot disabilities.  
Hyphenated diagnostic codes are used when a rating under one code 
requires use of an additional diagnostic code to identify the 
basis for the rating.  38 C.F.R. § 4.27.  Here, the hyphenated 
diagnostic code indicates acquired flatfoot (Diagnostic Code 
5276) rated, by analogy, to residuals of foot injury (Diagnostic 
Code 5284).  See 38 C.F.R. § 4.20.

Under Diagnostic Code 5276, pronounced acquired flatfoot, with 
marked pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the tendo 
achillis on manipulation, not improved by orthopedic shoes or 
appliances warrants a 30 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  This is the highest rating available under 
this Diagnostic Code.  (As the Veteran is separately rated for 
each foot, only unilateral criteria apply.)  Under Diagnostic 
Code 5284, severe foot disability warrants a 30 percent rating.  
A 40 percent rating requires actual loss of use of the foot.

The Board also notes that, when evaluating some musculoskeletal 
disabilities, VA may, in addition to applying schedular criteria, 
consider granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with repeated 
use or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See  38 C.F.R. §§ 4.40, 4.45 
(2009); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  See also 
Johnson v. Brown, 9 Vet. App. 7 (1996).

Considering the pertinent evidence in light of the above, the 
Board finds that a rating in excess of 30 percent for the 
Veteran's service-connected right or left foot disability is not 
warranted at any point pertinent to the April 2002 claim for 
increase.

On VA examination in June 2002, the Veteran reported pain in his 
feet and difficulty with balance.  The Veteran walked with no 
limp.  Examination of the feet reflected excellent mobility.  The 
Veteran had plantar warts.  The feet had no swelling and showed 
some hallux valgus.  Very typical flexible pes planus and loss of 
the transverse arch were noted.  A loss of metatarsal arch was 
present.  The Veteran was able to walk with and without shoes, 
across the room, and get up and down.  No significant limitation 
was found.  The Veteran's feet appeared to be similar to most 
people his age.  The Veteran noted that he retired at the age of 
72 after working for 55 years in clothing sales.

The examiner opined that, from an observational standpoint, the 
Veteran's gait, activity, and mobility were normal for what would 
be expected from someone 15 years younger.  His physical 
capabilities of doing a partially standing job, walking job, or 
sitting job, were well beyond that of the average 74 year old.  
The physician noted that the objective evidence indicated that 
the Veteran was able to work for 55 years in the clothing 
business with continuous standing.  Although the Veteran had 
similar complaints of his feet at the time, he was still able to 
perform his duties.  The physician indicated that the Veteran had 
convinced himself that he was much more disabled than he actually 
was.  The physician stated that a lot of the Veteran's claims did 
not make sense.

On March 2004 private neurological consultation, the Veteran 
complained of painful feet and unsteadiness.  The Veteran 
reported pain in the bottom of the feet due to calluses for many 
years.  The Veteran also complained of difficulty with walking 
due to unsteadiness.  The Veteran walked with a walker for 
balance.  He had trouble standing on his toes due to calluses and 
painful feet.  The impression was probably peripheral neuropathy 
due to diabetes.

In a May 2005 letter, the Veteran's private physician noted that 
the Veteran's chronic pain in the lower extremities were 
primarily due to severe chronic varicose veins and flat feet.  
Extended standing caused metatarsalgia to the point that the 
Veteran was no longer able to stand or walk for long periods of 
time.  This would prevent the Veteran from participating in any 
meaningful employment involving walking, lifting, standing, or 
other constant force on the legs or feet.

The Veteran was afforded another VA examination in February 2007.  
The Veteran reported that he discontinued work in 2000 because he 
was unable to stand for a prolonged period of time due to 
continuing pain in his right and left feet and legs.  The Veteran 
complained of pain in the region of the metatarsal heads, both 
right and left feet.  These symptoms increased with standing and 
walking activities.  The Veteran used inserts.  No uneven wear 
was noted on his shoes.  The Veteran denied pain in his heel or 
his arch.  The Veteran did not take any specific medications for 
his foot pain.  The Veteran used a cane for ambulation outside 
the home.  Some unsteadiness of the legs was reported, but the 
physician noted the Veteran's history of lumbar disk disease and 
leg pain associated with it.

On physical examination, the Veteran's deep tendon reflexes, knee 
jerks, and ankle jerks were 1+ and equal.  Motor examination of 
the lower extremities was intact.  Sensory examination of the 
lower extremities revealed pain and light touch were intact.  
Gait was antalgic, noting pain in the feet with ambulation.  With 
toe walking, the Veteran noted pain in his feet; with heel 
walking, he noted pain in his metatarsal head region.  
Examination of his feet revealed tenderness over the metatarsal 
heads and the plantar surface with mild callosities.  The Veteran 
had accompanying bilateral hallux valgus with bilateral pes 
planus deformity.  The examiner also noted moderate hammertoe 
deformities, second through the fifth toes bilaterally, with 
moderate or severe fixed hammertoe deformity involving the left 
second toe.  Range of motion of the ankles revealed dorsiflexion 
of 20 degrees, bilaterally.  Plantar flexion was 45 degrees 
bilaterally.  The Veteran was diagnosed with chronic right and 
left foot pain secondary to metatarsalgia, pes planus, hallux 
valgus, plantar fasciitis, degenerative changes of the mid-dorsal 
foot, and calcaneal spurs with accompanying varicose veins of the 
right and left lower legs and thighs.

The above-described evidence indicates that, pertinent to the 
April 2002 claim for increase, the Veteran has complained of 
problems with the right and left feet, primarily ongoing pain.  
However, no actual loss of the use of the foot has been shown.  
The Board notes the Veteran was unable to stand for prolonged 
periods of time in February 2007, and that these findings 
represented a slight increase in the Veteran's symptomatology of 
the feet.  However, the primary symptom associated with each 
foot-pain-is still consistent with no more than a 30 percent 
disability rating under Diagnostic Code 5284.  As the Veteran has 
not been shown to suffer from actual loss of use of either foot-
or, from disability comparable to loss of use of either foot-the 
maximum 40 percent rating under Diagnostic Code 5284, for either 
foot, is not warranted.

The Board has also considered the applicability of other 
diagnostic codes for rating each disability, but finds that no 
other diagnostic code provides a basis for higher rating.  
Diagnostic Codes 5277 through 5283 each provide for a maximum 
rating of 30 percent rating.  See 38 C.F.R. § 4.71a.  Also, 
neither disability has been shown to involve any other factor(s) 
that would warrant evaluating the disability under any other 
provision(s) of VA's rating schedule.

As a final point, the Board acknowledges that the RO's 
characterization of each service-connected foot disability 
includes what appear to be separate and distinct disabilities-
pes planus, plantar fasciitis, metatarsalgia, hallux valgus, and 
degenerative changes of the mid-dorsal foot.  Hence, the Board 
has considered whether separate ratings for these various 
disabilities is warranted for either foot.   However, as 
indicated above, the medical evidence of record reflects that, 
regardless of the source, the primary symptoms associated with 
each foot are chronic pain and the tenderness-the bases for 
assignment of each 30 percent rating under Diagnostic Code 5284.  
Thus, assignment of separate ratings for these symptoms would 
violate the rule against pyramiding.  See 38 C.F.R. § 4.14 
(2009).  A claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of earning capacity."  Brady 
v. Brown, 4 Vet. App. 203, 206 (1993).  Separate ratings may be 
granted only when "none of the symptomatology for any one of 
[the claimed conditions] is duplicative of or overlapping with 
the symptomatology of the other ... conditions."  Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994) (emphasis in original).  

For all the foregoing reasons, the Board finds that there is no 
basis for staged rating of either disability, pursuant to Hart, 
and that each claim for higher rating must be denied.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the doubt doctrine; however, as 
the preponderance of the evidence is against assignment of any 
higher rating, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  

B.  TDIU

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when it 
is found that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single service-
connected disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  See 38  C.F.R. §§ 3.340, 
3.34l, 4.16(a).

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable; (2) disabilities resulting 
from common etiology or a single accident, (3) disabilities 
affecting a single body system, e.g. orthopedic, digestive, 
respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple 
injuries incurred in action; or (5) multiple disabilities 
incurred as a prisoner of war.  Id. 

In this case, the Veteran has been granted service connection for 
right and left foot disabilities (each rated as 30 percent 
disabling) and varicose veins of the right and left legs, as 
secondary to right and left foot disabilities (each rated as 20 
percent disabling).  His combined rating is 80 percent.  Thus, as 
all of the Veteran's service-connected disabilities affect both 
of his lower extremities, the minimum percentage requirements for 
a TDIU under 38 C.F.R. § 4.16(a) are met.  The remaining 
question, then, is whether the Veteran's service-connected 
disabilities render him unemployable.

The central inquiry is "whether [a] veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  See Hatlestad v. Brown, 5 Vet.  App. 524, 529 
(1993).  Consideration may be given to a Veteran's education, 
special training, and previous work experience, but not to his or 
her age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van 
Hoose v. Brown, 4 Vet.  App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain or 
keep employment.  The ultimate question, however, is whether a 
Veteran is capable of performing the physical and mental acts 
required by employment, not whether he or she can find 
employment.  Van Hoose, 4 Vet. App. at 363.

Considering the pertinent evidence in light of the above, the 
Board finds that a TDIU is not warranted. 

In a March 2000 note, rhe Veteran's private treating physician 
indicated that the Veteran had deep vein thrombosis and could not 
stand for prolonged periods of time.  A separate, unsigned note 
at the bottom of the page expresses that prolonged standing or 
prolonged sitting was not recommended due to bilateral leg 
varicosities; therefore, the Veteran could no longer work.

In a May 2005 letter, the Veteran's private physician noted that 
the Veteran's chronic pain in the lower extremities was primarily 
due to severe chronic varicose veins and flat feet.  Extended 
standing caused metatarsalgia to the point that the Veteran was 
no longer able to stand or walk for long periods of time.  The 
physician indicated that this would prevent the Veteran from 
participating in any meaningful employment involving walking, 
lifting, standing, or other constant force on the legs or feet.

On February 2007 VA examination, the physician opined that the 
Veteran had an inability to stand or walk for a prolonged period 
of time due to the pain in his right and left feet and legs.  He 
noted, however, that he felt that the Veteran could do sedentary 
work in regard to both the right and left feet and leg 
difficulties.  The Veteran would be unable to do gainful work 
that would require standing or walking activities.  The physician 
also considered the May 2005 letter from the Veteran's treating 
physician who found that the Veteran was restricted in 
participating in employment that involved walking, lifting, 
standing, or other constant force on his legs and feet.  The VA 
physician noted that the private physician did not address any 
type of sedentary work, whereas he found that the Veteran could 
participate in sedentary work.  The opinion was based upon 
careful review of the Veteran's claims file, and a careful 
history obtained from the patient, as well as a physical 
examination.

Thus, the record appears to reflect conflicting opinion on the of 
whether the Veteran is, in fact, unemployable due to his service-
connected disabilities.  The March 2000 unsigned note indicates 
that the Veteran was unemployable, and that prolonged standing or 
prolonged sitting was not recommended due to his leg 
varicosities.  On the other hand, the VA physician found that, 
while the Veteran's bilateral foot and leg disabilities affected 
his ability to walk and stand for prolonged periods, they would 
not render the Veteran unable to obtain and retain substantially 
gainful, sedentary employment.  As noted by the VA examiner, in 
May 2005, the Veteran's private treating physician found that the 
Veteran's service-connected disabilities would prevent the 
Veteran from participating in any meaningful employment that 
involves walking, lifting, standing, or other constant force on 
the feet, implying that sedentary employment would not be 
prevented.

It is the responsibility of the Board to assess the credibility 
and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).

Here, the Board finds that February 2007 VA opinion constitutes 
the most persuasive medical opinion evidence on the question of 
the Veteran's unemployability.  As indicated, the VA physician-
after full and careful review of the entire claims file, and in 
full consideration of the opinions of record, to include the May 
2005 opinion-explained why the Veteran's disabilities would not 
render him fully unemployable as to sedentary jobs.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (assessing the 
probative value of medical evidence includes considering the 
physician's knowledge and skill in analyzing the data, and the 
medical conclusion the physician reaches).  Notably, as Veteran's 
private physician similarly indicated that the Veteran was 
employable as to jobs that involved prolonged standing, walking, 
or other constant force on the legs and feet, this opinion does 
not directly contradict the VA examiner's opinion.  By contrast, 
the Board notes that unidentified author of the March 2000 note 
indicated that sitting or standing for prolonged periods would 
not be "recommended," without further explanation.

Accordingly, the Board finds that the weight of the medical 
opinion and other evidence indicates that the Veteran's service-
connected disabilities do not render him unemployable.

Further, to whatever extent the Veteran and his representative 
attempt to establish the Veteran's entitlement to a TDIU on the 
basis of lay assertions alone, the Board emphasizes that neither 
the Veteran nor his representative is shown to possess expertise 
in medical or vocational matters (see e.g., Bostain v. West, 11 
Vet. App. 124, 127 (1998) and Routen v. Brown, 10 Vet. App. 183, 
186 (1997)), and that the weight of the medical evidence does not 
support these assertions.  The Board also notes that the Veteran 
has a history of believing his symptoms are much more disabling 
than established by objective evidence.

As such, the Board must conclude that the criteria for assignment 
of a TDIU are not met.  While the record reflects that the 
Veteran is not employed as he is retired, the competent, 
probative evidence simply does not support a finding that the 
Veteran is unemployable due to his service-connected 
disabilities.

Under these circumstances, the claim for a TDIU must be denied.  
In reaching the conclusion to deny this claim, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

A rating in excess of 30 percent for right foot disability is 
denied.

A rating in excess of 30 percent for left foot disability is 
denied.

A TDIU is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


